Title: To Benjamin Franklin from Bethia Alexander, [27 June 1782]
From: Alexander, Bethia
To: Franklin, Benjamin


St. Germain Jeudy au Matin [June 27, 1782]
J’espere que vous n’avez pas oublié, mon cher Docteur, notre partie de Marly—la permission de manger dans les Jardins ou dans les pavillons est obtenu.— Messrs: de Breuil et Pechmeja vienent—et porteront avec eux une bonne provision du fruit—pour moi Je porterai la plus grande longe de veau que Je pourrois trouver à St. Germain et quelques couverts—la reste vous regarde—souvenez vous que le rendez vous est au chateau de Marly a onze heures precises—ce seroit bien aimable de votre part de nous mener mon Frere.

Parlez de moi à Madame Helvetius dites lui que J’attende Lundy avec impatience. Adieu mon cher Docteur— Je vous garde votre Baiser. Votre
Bethia Alexander

Mes Complimens à votre Fils. Si il nous manque quelques choses à notre diner nous nous en prendrons à lui.

 
Addressed: A Monsieur / Monsieur Franklin / Passy / prés / Paris
